Citation Nr: 9922261	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-16 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schlegel, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1993 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied service 
connection for pes planus and granted service connection for 
a right elbow disability, for which a noncompensable 
evaluation was assigned.  The appellant subsequently moved, 
and his claims file is now within the jurisdiction of the 
Oakland, California RO.

This case initially came before the Board in June 1998, at 
which time the claim of entitlement to a compensable 
evaluation for a right elbow disability was denied and the 
claim of entitlement to service connection for pes planus was 
remanded for additional evidentiary development.  The 
evidence sought in conjunction with the service connection 
claim has been obtained and the claim is ready for appellate 
consideration by the Board.

In the June 1998 Board remand, it was noted that the 
appellant had raised several additional claims in a December 
1995 statement in support of claim.  These issues were 
adjudicated and denied by the RO in a July 1998 rating action 
and have not been appealed by the appellant.


FINDINGS OF FACT

1.  The appellant's bilateral pes planus clearly preexisted 
his active military service. 

2.  The medical evidence reflects that the symptomatology of 
the appellant's pes planus was not permanently exacerbated 
during service. 

CONCLUSION OF LAW

Pes planus existed prior to service and was not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted 
for pes planus.  He acknowledges that this condition existed 
prior to enlistment into service but maintains that it was 
exacerbated therein due to wearing heavy boots in addition to 
running, jumping and marching.

Factual Background

The appellant's service medical records showed that upon 
enlistment examination conducted in July 1993, clinical 
evaluation of the feet was abnormal.  Pes planus and hallux 
valgus, "moderately asymptomatic", were noted.  

In June 1994, the appellant was seen for complaints of right 
foot swelling following roller blading.  In July 1994, the 
appellant was seen for complaints of bilateral foot pain.  He 
indicated that he had experienced pain in his feet and ankles 
when running and marching since he had joined the Army.  
Severe pes planus was noted, without evidence of swelling.  
The assessment was pes planus and foot strain.  Arch supports 
were issued to him and a consultation was recommended.  Upon 
orthopedic consultation conducted in late July 1994, an 
assessment of flexible pes planus was made.  Rigid custom 
orthotics were recommended.

The appellant was placed on physical profile in July 1994, 
with instructions that he not participate in marching and 
jumping due to pes planus and plantar strain.  The appellant 
was seen in the orthopedic clinic in October 1994 for a 
follow up of the pes planus, at which time it was noted that 
the inserts did not give him adequate support.  An assessment 
of pes planus was again made.  Upon separation examination 
conducted in October 1994, clinical evaluation of the feet 
was abnormal.  Bilateral nonrigid pes planus was noted.

A VA examination was conducted in April 1995.  However, no 
findings specifically pertaining to the feet or the 
appellant's pes planus were made, and it does not appear that 
the appellant's feet were examined at that time.  By rating 
action of July 1995, the RO denied entitlement to service 
connection for bilateral pes planus.

The appellant presented testimony at a hearing held at the RO 
in June 1997.  He testified that he did not know that he had 
flat feet prior to service and that he did not experience 
problems with his feet until after basic training.  He stated 
that his flat feet were aggravated by service.  The appellant 
testified that during service he used arch supports which did 
not help his condition and that he had bunions and calluses 
under the toes.

VA examinations were scheduled for the appellant in both 
August and September 1997.  The August 1997 examination was 
canceled by the appellant.  He failed to report for the 
September 1997 examination.

The claim initially came before the Board in June 1998, at 
which time it was remanded for additional evidentiary 
development, to include (1) contacting the appellant in order 
to determine if any additional pertinent medical evidence 
existed and (2) scheduling the appellant for a VA examination 
in order to determine whether the claimed bilateral pes 
planus was aggravated due to service.

In June 1998, the RO sent correspondence to the appellant 
requesting that he provide information regarding any post-
service treatment he had received for his pes planus.  In 
July 1998, the appellant indicated that he had not received 
post-service treatment for his pes planus from any source.

A VA examination of the feet was conducted in September 1998.  
A history of bilateral foot pain since service in 1993 and 
repeat ankle sprains in service was noted.  The examination 
report indicated that the appellant's symptoms included pains 
of the arches, feet and ankles and pain upon walking, weight 
bearing and at rest.  It was noted that the appellant had 
flat feet prior to service which never bothered him but that 
exercise during service had aggravated the condition and made 
it painful.  An impression of compensatory pes planus valgus 
and posterior tibial dysfunction was made.  

The record reflects that the September 1998 examination did 
not provide all of the pertinent information requested in the 
June 1998 Board remand.  An addendum to the September 1998 
examination report was provided in January 1999.  In the 
addendum the examiner stated that the service medical records 
indicated that the appellant experienced pain in the feet 
after roller blading and that upon examination it was noted 
that the appellant had severe flexible flat feet.  The 
examiner opined that there was no evidence that the 
deformities increased due to service activities and that 
there was no way to determine the etiology of the posterior 
tibial dysfunction, which was most likely the result of the 
appellant's congenital flat feet.

Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).  

Service connection may also be established on the basis of 
aggravation of a preexisting disability.  38 U.S.C.A. §§ 
1110, 1153 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b) (1998).  The burden of proof is on the government to 
rebut the presumption of sound condition upon entrance by 
showing that the disorder existed prior to service, and, if 
the government meets this requirement, it must then show that 
the condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

The Board also notes that in the January 1999 addendum, the 
VA examiner characterized the appellant's pes planus as 
"congenital."  Relevant regulatory authority provides that 
congenital defects are not diseases or injuries for 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(1997).  However, developmental or congenital disorders may 
be considered disabilities for compensation purposes in 
limited circumstances, as when such have been aggravated by 
superimposed disease or injury.  VAOGCPREC 82-90 (July 18, 
1990) advised that when a disease is of a congenital nature, 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That question 
must be resolved by applying the same legal standards which 
are applicable in cases involving acquired disabilities.  See 
also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  
Accordingly, as it appears that aggravation is a factor in 
this case, entitlement to service connection is not entirely 
foreclosed even though the appellant's claimed pes planus has 
been characterized as congenital.

Analysis

Initial matters

The Board initially has determined that the appellant's claim 
of entitlement to service connection for bilateral pes planus 
based on aggravation of a preexisting disability is well 
grounded.  38 U.S.C.A. § 5107(a).  The Board further finds 
that VA's duty to assist the appellant in the development of 
his claim has been satisfied and that this issue is ready for 
adjudication.  The Board notes that all instructions 
contained in the June 1998 remand have been complied with by 
the RO.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Presumption of soundness

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

In this case, the evidence indicates that pes planus existed 
prior to service.  This conclusion is supported by the 
appellant's enlistment examination dated in July 1993 at 
which time clinical evaluation of the feet was described as 
abnormal, attributed to pes planus and hallux valgus.  Since 
the induction examination noted the condition upon 
enlistment, the presumption of soundness upon enlistment has 
been rebutted.

Aggravation

Since there is no doubt the appellant's bilateral pes planus 
existed prior to service, the Board turns to the question of 
whether this condition was chronically aggravated during 
service.  As discussed above, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b);  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

From June 1994 to October 1994 the service medical record 
show that the appellant was seen several times due to foot 
problems.  These records reveal that at one point an 
assessment of severe pes planus was made and that the 
appellant was placed on a physical profile as a result of pes 
planus.  Upon separation examination conducted in October 
1994, bilateral nonrigid pes planus was noted. 

There is no indication that the appellant received post-
service medical treatment for pes planus, despite the Board's 
invitation to the appellant, contained in the June 1998 
remand, to identify any such treatment.  Also as a result of 
the Board's remand is the VA examination report addendum 
provided by the VA examiner in January 1999, which is not 
supportive of the claim of entitlement to service connection.  
In the addendum, the VA examiner opined that although severe 
flexible flat feet had been noted during service, there was 
no evidence that the deformities increased due to service 
activities.  

In this case, the only medical evidence precisely on point 
with reference to the matter of aggravation, the addendum 
opinion of the VA examiner in January 1999, indicates that 
there was no increase in the underlying condition for which 
service connection is sought.  Moreover, although the 
appellant sought treatment for foot problems at times during 
service, there is no indication of such treatment after 
service.  The evidence accordingly reflects merely temporary 
or intermittent flare-ups of that condition during service.  
Service connection based on aggravation may not be granted 
under such circumstances.  See Hunt, supra.

The Board is of course cognizant of the appellant's 
contentions to the effect that he believes that his pes 
planus was aggravated by his service.  His lay assertions are 
neither competent nor probative of the issue in question.  
The Court has made it clear that a lay party is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical knowledge, skill, 
expertise, training, or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).

For the reasons and bases discussed above, the Board has 
determined that the evidence against the appellant's claim 
preponderates.  Accordingly, service connection for bilateral 
pes planus is denied.


ORDER

Service connection for bilateral pes planus is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

